DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12-23-2020, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nickel (U.S. Pub. No. 2013/0093447) in view of Ouyang (U.S. Pub. No. 2015/009387), 
Regarding claim 1, Nickel teaches a system (11) for testing a device under test (DUT) (10) comprising an antenna (110/Ant1 and Ant2) (fig. 3, page 1, 5, par [0004. 0051-0052]), the system comprising: 
a probe antenna (110) that measures beam characteristics of a beam-locked beam emitted over the air by the antenna of the DUT (10) as the DUT is moved (rotate) relative to the probe antenna during testing of the DUT (10) (fig. 3-6, page 4-5, par [0044-0051]) (see downlink test signals may be conveyed from test antenna 110 to DUT 10 in the direction of arrow 109, whereas uplink test signals may be conveyed from DUT 10 to test antenna 110 in the direction of arrow 111. Test radio-frequency signals may be conveyed between test unit 102 and DUT 10, and the multiple antennas within DUT 10, it may be desirable to position DUT 10 using DUT rotator 114 in different arrangements when testing the performance of each of the multiple antennas. For example, DUT rotator 114 may be configured to orient DUT 10 in a first position that minimizes the path loss between ANT1 and test antenna 110 in a first time period during which ANT1 is being tested); 
a network emulator (102) that emulates a base station of a communications network in communications with the DUT (10) (fig. 3-6, page 4, par [0041]) (see the test unit (102) referred
to as a base station emulator to emulate a behavior of a base transceiver station during a
telephone call with cellular telephone transceiver circuitry (38) of the DUT (10) (see paragraph
[0041], figures3-6); and 
Nickel teaches test enclosure (108) may include in its interior wireless structures (110) for communicating over short distances using near field electromagnetic coupling (e.g., over ten centimeters or less). Wireless structures (110) in test enclosure (108) may include an inductor or other near field communications element (sometimes referred to as a near field communications test antenna or near field communications coupler) used to radiate (transmit) corresponding near field electromagnetic signals to DUT 10, using near field electromagnetic coupling mechanisms when the DUT(10) is rotated along an axis during testing to minimize radio frequency signal path loss between antenna structures and the test antenna( 110) (fig. 3-6, page 4-5, par [0044-0048]): 
That is or obvious to a near-field antenna that maintains a call link between the network emulator and the DUT using surface waves between the near-field antenna and the DUT as the DUT is moved relative to the probe antenna.
However, Ouyang teaches A test station may include a test host, testing devices, and a test enclosure. A device under test (DUT) having a near-field communications (NFC) antenna (114/214) may be placed in the test enclosure during production testing (fig. 4-5, Abstract and page 1, 5, par [0006, 0060-0061]), 
Ouyang also teaches a near-field antenna (114/214/314) that maintains a call link (130) between the network emulator (104/304-305) and the DUT (10) using surface waves between the near-field antenna (114/40-NFC) and the DUT (10) as the DUT is moved relative to the probe antenna (test antennas) (fig. 4-5, 8, page 5-6, par [0060-0061, 0077-0081]) (see RF testing via RF test antenna 314-RF and NFC testing via NFC test antenna 314-NFC. During RF testing, test unit 305 may transmit a test signal via RF test antenna 314-RF at a cellular frequency to test RF communication functionality and performance of RF antenna 40-RF in DUT 10. During NFC testing, test antenna 314-NFC may radiate NFC signals to NFC antenna 40-NFC in DUT 10 to test NFC communication functionality and performance of NFC antenna 40-NFC in DUT 10, and NFC test antenna 314-NFC may also send power data to each other, which can then be relayed via processor 312 to test host 304 to calculate the distance between NFC testing devices 306-1 and 306-2. At step 368, DUT 10 may be removed from TEM cell 310, or move DUT 10, par [0061, 0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Nickel with Ouyang, in order to provide test signals are conveyed between test antenna 114 and DUT 10 as indicated by arrow 130. As shown in FIG. 4, DUT 10 and test antenna 114 are separated by a distance dP. Distance dP is within a desired range as determined by product requirements (i.e., test signals between DUT 10 and test antenna 114 should be transmitted and received within a specified distance range). Since typically only one test antenna 114 is used for testing the NFC capabilities of DUT 10 are easier (see suggested by Ouyang on page 5, par [0061]). 

Regarding claim 16, Nickel teaches a system (11) for testing a device under test (DUT) (10),  comprising an antenna (110/Ant1 and Ant2) (fig. 3, page 1, 5, par [0004. 0051-0052]), the system comprising:
 a near-field antenna (110) that maintains a call link between a network emulator (102) and the DUT (10) using surface waves between the near-field antenna (110) and the DUT as the DUT is moved relative to a probe antenna (110) which measures beam characteristics of a beam-locked beam emitted over the air by the antenna of the DUT  during testing of the DUT (10) (fig. 3-6, page 4-5, par [0044-0048]), wherein the network emulator (102) emulates a base station of a communications network in communications with the DUT (10) as the near-field antenna (110) maintains the call link between the network emulator (102) and the DUT (10) (fig. 3-6, page 4-5, par [0044-0048]).
Nickel teaches test enclosure (108) may include in its interior wireless structures (110) for communicating over short distances using near field electromagnetic coupling (e.g., over ten centimeters or less). Wireless structures (110) in test enclosure (108) may include an inductor or other near field communications element (sometimes referred to as a near field communications test antenna or near field communications coupler) used to radiate (transmit) corresponding near field electromagnetic signals to DUT 10, using near field electromagnetic coupling mechanisms when the DUT(10) is rotated along an axis during testing to minimize radio frequency signal path loss between antenna structures and the test antenna( 110) (fig. 3-6, page 4-5, par [0044-0048]): 
That is or obvious to a near-field antenna (110) that maintains a call link between a network emulator (102) and the DUT (10) using surface waves between the near-field antenna (110) and the DUT as the DUT is moved relative to a probe antenna (110) which measures beam characteristics of a beam-locked beam emitted over the air by the antenna of the DUT  during testing of the DUT (10).
However, Ouyang teaches A test station may include a test host, testing devices, and a test enclosure. A device under test (DUT) having a near-field communications (NFC) antenna (114/214) may be placed in the test enclosure during production testing (fig. 4-5, Abstract and page 1, 5, par [0006, 0060-0061]), 
Ouyang also teaches a near-field antenna (114/214/314) that maintains a call link (130) between the network emulator (104/304-305) and the DUT (10) using surface waves between the near-field antenna (114/40-NFC) and the DUT (10) as the DUT is moved relative to the probe antenna (test antennas) (fig. 4-5, 8, page 5-6, par [0060-0061, 0077-0081]) (see RF testing via RF test antenna 314-RF and NFC testing via NFC test antenna 314-NFC. During RF testing, test unit 305 may transmit a test signal via RF test antenna 314-RF at a cellular frequency to test RF communication functionality and performance of RF antenna 40-RF in DUT 10. During NFC testing, test antenna 314-NFC may radiate NFC signals to NFC antenna 40-NFC in DUT 10 to test NFC communication functionality and performance of NFC antenna 40-NFC in DUT 10, and NFC test antenna 314-NFC may also send power data to each other, which can then be relayed via processor 312 to test host 304 to calculate the distance between NFC testing devices 306-1 and 306-2. At step 368, DUT 10 may be removed from TEM cell 310, or move DUT 10, par [0061, 0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Nickel with Ouyang, in order to provide test signals are conveyed between test antenna 114 and DUT 10 as indicated by arrow 130. As shown in FIG. 4, DUT 10 and test antenna 114 are separated by a distance dP. Distance dP is within a desired range as determined by product requirements (i.e., test signals between DUT 10 and test antenna 114 should be transmitted and received within a specified distance range). Since typically only one test antenna 114 is used for testing the NFC capabilities of DUT 10 are easier (see suggested by Ouyang on page 5, par [0061]). 

Regarding claim 2, Ouyang teaches the near-field antenna (114) comprises one and only one near-field antenna (114) used to maintain the call link (130) between the network emulator (104) and the DUT during testing of the DUT (10) (fig. 4, page 5, par [0061]) (see typically only one test antenna 114 is used for testing the NFC capabilities of DUT 10, distance dP could be adjusted during testing to be outside of the desired range, resulting in unreliable testing results gathered at test host 104).

Regarding claims 3 and 19, Ouyang teaches the near-field antenna (40-NFC) comprises a monopole antenna (fig. 4-5, page 4, par [0048]) (see Antennas structures 40 may be formed using any suitable antenna types. Monopoles, etc.).


Regarding claims 5 and 20, Ouyang teaches the near-field antenna (114/40-NFC) comprises a monopole antenna with a loop (fig. 4-5, page 4, par [0048-0049]) (see antenna structures 40 may include antennas with resonating elements that are formed from loop antenna structure, and antenna structures 40 may be used to near field communications circuitry) .

Regarding claim 7, Ouyang teaches the near-field antenna (114) is maintained within a distance (dp) from the DUT (10) of ¼th of a wavelength of the beam-locked beam during testing (fig. 4, page 5, par [0060-0061]) (see During testing, test signals are conveyed between test antenna 114 and DUT 10 as indicated by arrow 130. As shown in FIG. 4, DUT 10 and test antenna 114 are separated by a distance dP. Distance dP is within a desired range as determined by product requirements (i.e., test signals between DUT 10 and test antenna 114 should be transmitted and received within a specified distance range). 

Regarding claim 8, Ouyang teaches the near-field antenna uses a signal with a frequency lower than 6 gigahertz (GHz) to maintain the call link between the network emulator (104/304) and the DUT (10) (fig. 4, 8, page 7, par [0080-0081]) (see test antenna 314-RF/NFC may test the performance of RF antenna 40-RF/NFC of DUT 10 by sending test signals at frequencies within desired ranges. These ranges may include frequencies corresponding to Global Positioning System (GPS) communications (1575 MHz band). WiFi.RTM. (IEEE 802.11) communications (2.4 GHz and 5 GHz bands), Bluetooth.RTM. communications (2.4 GHz band), and cellular telephone communications (700 MHz to about 2700 MHz bands). 

Regarding claim 9, Nickel teaches the beam-locked beam emitted over the air by the antenna of the DUT has a mmWave frequency higher than 6 gigahertz (page 4-5, par [0044-0045]) (see test antenna 110 may be used during production test procedures to perform over-the-air testing on DUT 10 (e.g., so that radio-frequency test signals may be conveyed between test unit 102 and DUT 10 via coupler 110). 

Regarding claim 10, Ouyang teaches a foam shield around (shielded test enclosure) the near-field antenna to block radio frequency emissions from the near-field antenna from reaching the antenna of the DUT (page 1, par [0003, 0007]) (see A test station typically includes a test host, a tester, and an electromagnetic shielding test enclosure in which the DUT can be placed during testing, and The shielded test box may be a transverse-electromagnetic cell that provides isolation from outside environment for the DUT when the DUT is subjected to electromagnetic compatibility radiated tests ). 
Also see Nickel teaches Test enclosure 108 may be a shielded enclosure that can be used to provide radio-frequency isolation when performing electromagnetic compatibility (EMC) radiated tests without experiencing interference from outside environment. The interior of test enclosure 108 may be lined with radio-frequency absorption material such as rubberized foam configured to minimize reflections of wireless signals. (page 4, par [0044]).

Regarding claim 11, Nickel teaches the near-field antenna uses a mmWave frequency to maintain the call link between the network emulator and the DUT, and the beam-locked beam emitted over the air by the antenna of the DUT has the mmWave frequency (page 4-5, par [0044-0045]) (see test antenna 110 may be used during production test procedures to perform over-the-air testing on DUT 10 (e.g., so that radio-frequency test signals may be conveyed between test unit 102 and DUT 10 via coupler 110). 

Regarding claim 12, Nickel teaches the system comprises a compact antenna test range (CATR) (short distances) with a curved mirror located therein for reflecting RF signals from the antenna of the DUT (page 4, par [0044-0045]) (see Wireless structures 110 in test enclosure 108 may include an inductor or other near field communications element (sometimes referred to as a near field communications test antenna or near field communications coupler) used to radiate (transmit) corresponding near field electromagnetic signals to DUT 10 to minimize reflections of wireless signals., and Test antenna 110 may, as an example, be a microstrip antenna such as a microstrip patch antenna (compact antenna).
Also see Ouyang teaches An NFC test antenna can be placed within the test enclosure to communicate with NFC circuitry within the DUT. In conventional NFC testing arrangements, a test station would typically include only one NFC test antenna for use in communicating with the wireless DUT (page 1, par [0003]), that is compact antenna test range.

Regarding claim 13, Nickel teaches a test platform that rotates the DUT (114) (DUT rotator 114) as the probe antenna measures beam characteristics of the beam-locked beam emitted over the air by the antenna of the DUT (fig. 3-5, page 4, par [0047]) (see the relative position/orientation of DUT 10 with respect to test antenna 110, rotational movement of DUT 10 and may therefore sometimes be referred to herein as a DUT rotator 114).  

Regarding claim 14, Nickel teaches the DUT (10) comprises a wireless user device (fig. 3, page 2, 4, par [0022, 0046]) (see electronic device 10 may be a laptop computer, a tablet computer, a somewhat smaller device such as a wrist-watch device, pendant device, headphone device, earpiece device, or other wearable or miniature device, a cellular telephone, a media player, etc. DUT 10 may include wireless performance measurement circuitry capable of analyzing the received test signals).

Regarding claim 15, Nickel teaches maintain the call link between the network emulator and the DUT, the near-field antenna receives of surface scattered energy from the DUT or leakage from a substrate of an integrated circuit connected to the antenna of the DUT (page 4, par [0044]) (see Wireless structures 110 in test enclosure 108 may include an inductor or other near field communications element (sometimes referred to as a near field communications test antenna or near field communications coupler) used to radiate (transmit) corresponding near field electromagnetic signals to DUT 10).
Regarding claim 17, Nickel teaches the near-field antenna receives surface scattered energy from the DUT to maintain the call link between the network emulator and the DUT (page 4, par [0044]) (see Wireless structures 110 in test enclosure 108 may include an inductor or other near field communications element (sometimes referred to as a near field communications test antenna or near field communications coupler) used to radiate (transmit) corresponding near field electromagnetic signals to DUT 10). 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nickel (U.S. Pub. No. 2013/0093447) in view of Ouyang (U.S. Pub. No. 2015/009387), further in view of Smith (U.S. Pub. No. 20120263056). 

Regarding claim 4, Ouyang teaches the near-field antenna (40-NFC) comprises a monopole antenna (fig. 4-5, page 4, par [0048]) (see Antennas structures 40 may be formed using any suitable antenna types. Monopoles, etc.). But Ouyang does not mention a diversity pair of monopole antennas.
However, Smith teaches a diversity pair of monopole antennas (105A/105B and 305A/305B) (fig. 1-3, page 3, par [0037, 0043]) (the transmitter 100 with two antenna diversity channels (A and B), for illustration purposes. There may be more than two antenna diversity channels, 305A and 305B, each of which can be, for example, a monopole antenna element, the antenna elements 305A and 305B are spaced less than 1/2 wavelength (.lamda.) apart). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Nickel and Ouyang with Smith, in order to provide a receiver with an antenna array where adjacent antenna array elements are separated by less than the diffraction limit of the radio frequency communication band in which the apparatus and methods operate. A plurality or multiplicity of near-field scatterers are asymmetrically placed in the immediate vicinity of each of the antenna array elements, to perturb the pattern of each of the antenna elements, making the patterns different even below the diffraction limit (see suggested by Smith on page 1, par [0006]). 

Regarding claim 6, Ouyang teaches the near-field antenna (114/40-NFC) comprises a monopole antenna with a loop (fig. 4-5, page 4, par [0048-0049]) (see antenna structures 40 may include antennas with resonating elements that are formed from loop antenna structure, and antenna structures 40 may be used to near field communications circuitry) .
But Ouyang does not mention a diversity pair of monopole antennas.
However, Smith teaches a diversity pair of monopole antennas (105A/105B and 305A/305B) (fig. 1-3, page 3, par [0037, 0043]) (the transmitter 100 with two antenna diversity channels (A and B), for illustration purposes. There may be more than two antenna diversity channels, 305A and 305B, each of which can be, for example, a monopole antenna element, the antenna elements 305A and 305B are spaced less than 1/2 wavelength (.lamda.) apart). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Nickel and Ouyang with Smith, in order to provide a receiver with an antenna array where adjacent antenna array elements are separated by less than the diffraction limit of the radio frequency communication band in which the apparatus and methods operate. A plurality or multiplicity of near-field scatterers are asymmetrically placed in the immediate vicinity of each of the antenna array elements, to perturb the pattern of each of the antenna elements, making the patterns different even below the diffraction limit (see suggested by Smith on page 1, par [0006]).



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nickel (U.S. Pub. No. 2013/0093447) in view of Ouyang (U.S. Pub. No. 2015/009387), further in view of Marasimhan (U.S. Pub. No. 2016/0037286).
Regarding claim 18, Nickel teaches Wireless structures 110 in test enclosure 108 may include an inductor or other near field communications element (sometimes referred to as a near field communications test antenna or near field communications coupler) used to radiate (transmit) corresponding near field electromagnetic signals to DUT 10) (page 4, par [0044]). But Nickel does not mention the near-field antenna receives leakage from a substrate of an integrated circuit connected to the antenna of the DUT.
However, Marasimhan teaches the near-field antenna (40) receives leakage from a substrate of an integrated circuit (12) connected to the antenna (40) of the DUT (84) (fig. 1-6, page 4, 9, par [0036, 0040, 0079]) (see the antenna feed terminals (antenna feed contact pads) 80 may be formed on a common substrate 84. Substrate 84 may be, for example, a dielectric substrate, a printed circuit board substrate, and  test host 112 may identify desired antenna parameters associated with antenna 40 that is to be connected to DUT 84′. For example, test host 112 may receive antenna parameters associated with a selected design of antenna 40 (e.g., the antenna parameters may be provided by designers of antenna 40 or from any other desired source). The antenna parameters may include, for example, antenna impedance, scattering parameters, resonance frequencies, or any other desired electromagnetic parameters associated with antenna 40. NFC circuitry 42 may supply transmit signals TX over one or more transmit ports 72 and may receive signals RX via one or more receive ports 74, and signals that may leak onto receive ports 74 and cause undesired interference with receive signals RX). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Nickel and Ouyang with Marasimhan, in order to provide NFC circuitry 42 may supply transmit signals TX over one or more transmit ports 72 and may receive signals RX via one or more receive ports 74. If desired, filter circuitry 76 may be coupled to transmit ports 72 to filter out undesired harmonics of transmit signals TX (e.g., signals that may leak onto receive ports 74 and cause undesired interference with receive signals RX is reducing, (see suggested by Ouyang on page 4, par [0036]). 

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                                                                                                                                                                                                                           August 26, 2022